Magrudee, J.,
delivered the opinion of this court.
This appeal must be dismissed: from an order of the Orphans court, appointing a guardian to an infant, no appeal will lie.
It is the duty of the Orphans court, in appointing his guardian, to consult the interests, rather than the wishes of the infant. If the latter was competent, without control, to choose his guardian, it would be scarcely necessary for him to have one. He might also choose his own boarding-house, his instructed, and others whose services he needed. The Orphans court, in the discharge of this duty, may make an injudicious choice; but it is not probable that this court, without any information to assist them, could exercise such a power more judiciously.
From such an order, it would not be more proper for this court to entertain an appeal, than from an order of the county court, granting, or refusing to grant, a new trial.
APPEAL DISMISSED.